Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph M. Roberts appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the Commissioner’s decision denying Roberts’ applications for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roberts v. Astme, No. 9:07-cv-03417-HMH, 2009 WL 436461 (D.S.C. Feb. 20, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.